 1
 2
                              UNITED STATES DISTRICT COURT
 3
                                      DISTRICT OF NEVADA
 4
 5   LUCINDA ORTIZ,
                                                          Case No.: 2:18-cv-01012-JAD-NJK
 6         Plaintiff,
                                                                         Order
 7   v.
                                                                    [Docket No. 25]
 8   BODEGA LATINA CORPORATION,
 9         Defendant.
10        Pending before the Court is a motion to withdraw as counsel for Plaintiff filed by attorneys
11 Scott L. Poisson and Jamie H. Corcoran. Docket No. 25. Any response to the motion must be
12 filed by September 16, 2019. The Court hereby SETS a hearing on the motion for 10:00 a.m. on
13 September 27, 2019, in Courtroom 3C. Plaintiff Lucinda Ortiz, Mr. Poisson, Mr. Corcoran, and
14 any newly retained counsel for Plaintiff must appear personally at the hearing. FAILURE TO
15 COMPLY WITH THIS ORDER MAY RESULT IN THE IMPOSITION OF SANCTIONS,
16 UP TO AND INCLUDING CASE-DISPOSITIVE SANCTIONS.
17        Withdrawing counsel shall serve a copy of this order on Plaintiff and shall file a proof of
18 service by September 13, 2019.
19        IT IS SO ORDERED.
20        Dated: September 9, 2019.
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
